DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Patent 9,305,877, hereinafter referred to as “Yu”) in view of Mahajan et al. (US PGPub 2015/0279789, hereinafter referred to as “Mahajan”).
Yu discloses the semiconductor device as claimed.  See figures 1-20 and corresponding text, where Yu teaches, pertaining to claim 1, a semiconductor chip device, comprising: a redistribution layer structure (702) including plural conductor structures and plural glass interlevel dielectric layers (302) (figure 2; col. 4, lines 4-12); a glass encapsulant layer (602) positioned on the redistribution layer structure (702) (figure 6; col. 5, lines 15-31); a first semiconductor chip (1504) and a second semiconductor chip (1602) positioned in the glass encapsulant layer (602) and electrically connected by at least some of the conductor structures (figures 15 and 16; col. 5, lines 15-62); and a cap layer (604) on the glass encapsulant layer (602) (figure 6; col. 5, lines 15-31).  
Yu teaches, pertaining to claim 2, comprising an insulating bonding layer positioned between and bonding the first semiconductor chip and the second semiconductor chip to the redistribution layer structure, the insulating bonding layer including a first glass layer bonded to a second glass layer  (figure 8; col. 5, lines 47-58).  
pertaining to claim 3, wherein the first glass layer comprises silicon oxide and the second glass layer comprises silicon oxynitride (figure 2; col. 4, lines 4-12).  
Yu teaches, pertaining to claim 4, wherein each of the first semiconductor chip and the second semiconductor chip includes conductor structures bumplessly bonded to some of the conductor structures of the redistribution layer structure figure 8; col. 5, lines 47-58).  
Yu teaches, pertaining to claim 5, wherein the redistribution layer structure comprises plural interconnects to electrically connect to another device (figures 15 and 16; col. 5, lines 15-62).  
Yu teaches, pertaining to claim 6, comprising a circuit board, the redistribution layer structure being mounted on the circuit board (figures 15 and 16; col. 5, lines 15-62).  
Yu teaches, pertaining to claim 7, a semiconductor chip device wafer, comprising: a redistribution layer structure (702) including plural conductor structures and plural glass interlevel dielectric layers (302); a glass encapsulant layer (602) positioned on the redistribution layer structure; plural semiconductor chips (1504), (1602) positioned in the glass encapsulant layer, the semiconductor chips having conductor structures bumplessly connected to the conductor structures of the redistribution layer structure, plural groups of two of the semiconductor chips being electrically connected to each other by the redistribution layer structure; and a cap layer on the glass encapsulant layer (figures 15 and 16; col. 5, lines 15-62).  
pertaining to claim 8, comprising an insulating bonding layer positioned between and bonding the semiconductor chips to the redistribution layer structure, the insulating bonding layer including a first glass layer bonded to a second glass layer (figures 15 and 16; col. 5, lines 15-62).  
Yu teaches, pertaining to claim 9, wherein the first glass layer comprises silicon oxide and the second glass layer comprises silicon oxynitride (figure 2; col. 4, lines 4-12)..  
Yu teaches, pertaining to claim 10, wherein the redistribution layer structure comprises plural interconnects to electrically connect to another device (figures 15 and 16; col. 5, lines 15-62).  
Yu teaches, pertaining to claim 11, wherein the interconnects comprise solder structures (figures 15 and 16; col. 5, lines 15-62).  
Yu teaches, pertaining to claim 12, wherein the cap layer comprises a silicon layer ) (figure 6; col. 5, lines 15-31).
conductor structures bumplessly bonded.
Yu fails to shows, pertaining to claim 4 and 7, wherein each of the first semiconductor chip and the second semiconductor chip includes conductor structures bonded to some of the conductor structures of the redistribution layer structure (figure 13). 
Mahajan teaches, pertaining to claims 4 and 7, a similar semiconductor chip device that is bumplessly bonded to conductors (figure 1D; [0029]).  In addition, Mahajan provides the advantages of properly mounting devices onto a substrate [0015].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute, conductor structures bumplessly bonded, in the device of Yu, according to the teachings of Mahajan with the motivation of properly mounting devices onto a substrate.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        May 8, 2021